UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------X                                                                4/6/2020
ALEXIS MARQUEZ,

                        Plaintiff,                            18-CV-7315 (ALC) (GWG)

         v.                                                   ORDER

DOUGLAS HOFFMAN, et al.,

                        Defendants.

                                        ----X

ANDREW L. CARTER, JR., District Judge:

         The Court is in receipt of Plaintiffs letter dated April 1, 2020. The Parties are hereby

ORDERED to proceed in accordance with the following revised briefing schedule for the

defendants' motions to dismiss:

         Plaintiff's Opposition Brief                                 May 29,2020

         Defendants' Reply Briefs                                     June 29, 2020


SO ORDERED.

Dated:          April 6, 2020
                New York, New York



                                                      ANDREW L. CARTER, JR.
                                                      United States District Judge




                                                  2
